The Disciplinary Review Board having filed with the Court its decisions in respect of John Andrew Klamo, formerly of Cherry Hill, who was admitted to the bar of this State in 1982, and who has been suspended from the practice of law since February 9, 2018;
And the Disciplinary Review Board having concluded in its decision in DRB 17-311 that respondent should be suspended *191from practice for a period of two years for his unethical conduct, including violations of RPC 1.15(b) ( failure to promptly notify a client or third person of receipt of funds), RPC 1.15 (c) (failure to segregate disputed funds), RPC 8.4 (c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4 (d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having recommended to the Court in its decision in DRB 18-066 that respondent be disbarred because of his extensive disciplinary history and the nature of his unethical conduct, including the unethical conduct established in DRB 18-066, which was before the Board pursuant to Rule 1:20-14 (a) as a motion for reciprocal discipline based on discipline imposed in Pennsylvania for unethical conduct that in New Jersey constitutes violations of RPC 8.1(a) (knowingly making a false statement of material fact in connection with a disciplinary matter), RPC 8.1(b) (failure to cooperate with disciplinary authorities), RPC 8.4(a) (violating or attempting to violate the RPC s, knowingly assisting or inducing another to do so, or doing so through the acts **13of another), RPC 8.4(c) ( conduct involving dishonesty, fraud, deceit, or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having concluded that the unethical conduct established in these matters and respondent's history of discipline require that he be disbarred;
And good cause appearing;
It is ORDERED that John Andrew Klamo be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that John Andrew Klamo be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by John Andrew Klamo pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that John Andrew Klamo comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of these matters, as provided in Rule 1:20-17.